PER CURIAM.
Mary Jane Danford (“Danford”) appeals from an adverse order granting summary judgment in favor of appellee, her landlord, and awarding the landlord attorney’s fees and costs. Because the trial court improperly deprived Danford of her right to litigate her claims on the merits as mandated by Article I, Section 21 of the Florida Constitution, we reverse and remand for a trial on all issues except possession. See Freedman v. Geiger, 314 So.2d 189 (Fla. 3d DCA 1975). Additionally, the award of attorney’s fees and costs is also reversed. See Key v. Angrand, 638 So.2d 628 (Fla. 3d DCA 1994).
Reversed and remanded.